Electronically Filed
                                                           Supreme Court
                                                           SCWC-15-0000038
                                                           15-AUG-2017
                                                           03:09 PM



                            SCWC-15-0000038


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                               JAKE SAN,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                           MICHAEL S. YELLEN,

                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-15-0000038; CASE NO. 3RC 13-1-922)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s application for writ


of certiorari, filed on July 6, 2017, is hereby rejected. 


           DATED:    Honolulu, Hawai'i, August 15, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson